Exhibit 10.03

Description of Retention Arrangements with Jill S. Braff, Alessandro Galvagni
and Eric R. Ludwig

On July 6, 2009, our board of directors approved retention arrangements for Jill
S. Braff, our former Senior Vice President of Global Publishing, Alessandro
Galvagni, our Senior Vice President of Global Product Development and Chief
Technology Officer, and Eric R. Ludwig, our Senior Vice President and Chief
Financial Officer. Pursuant to the retention arrangements, in the event that the
employment with Glu of Ms. Braff, Mr. Galvagni or Mr. Ludwig is terminated by us
without Cause or as the result of an Involuntary Termination (such terms as
defined in those certain Change of Control Severance Agreements, each dated as
of October 10, 2008, by and between each of Ms. Braff, Mr. Galvagni and
Mr. Ludwig and us (the “Executive COC Agreements”)) prior to June 30, 2010, the
terminated executive would receive an amount equal to six months of his or her
annualized base salary plus 50% of what his or her bonus would have been for the
year in which he or she is terminated once such bonus amount is determined
subsequent to the end of such year. With respect to the bonus payment described
in the preceding sentence, in the event such termination occurs after
December 31, 2009 but prior to our payment of bonuses earned for 2009
performance, the terminated executive would receive his or her full 2009 bonus
plus 50% of what his or her bonus would have been for 2010 once such bonus
amount is determined.

In the event that Glu is subject to a Change of Control (as defined in the
Executive COC Agreements) prior to June 30, 2010, each of Ms. Braff,
Mr. Galvagni and Mr. Ludwig will be entitled to the severance benefits set forth
in his or her Executive COC Agreement rather than the payments described in the
preceding paragraph.

Our Board also granted each of Ms. Braff, Mr. Galvagni and Mr. Ludwig an option
to purchase 60,000 shares of our common stock, with 50% of the shares subject to
the option vesting on the date that a new Chief Executive Officer joins Glu (the
“Start Date”) and the remaining 50% of the underlying shares vesting on the
six-month anniversary of the Start Date.

Ms. Braff voluntarily terminated her employment with Glu, effective as of
October 9, 2009 and prior to the Start Date, and, as a result, is not eligible
to receive the cash awards described above, and her option did not vest and was
terminated.



 